                                                                        FILED
                                                                     IN CLERK'S OFFICE
                                                                 US DISTRICT COURT E.D.N.Y.
UNITED ST ATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                    }\-    OCT 3 0 2019     *
                                                                BROOKLYN OFFICE
 STRIKE 3 HOLDINGS, LLC,
                                                           Civil Action No. 2:19-cv-03039-WFK-CLP
                        Plaintiff,

 V.

 JOHN DOE subscribe r ass igned IP address
 68.129.5.191,

                        Defendant.



                 PLAINTIFF'S NOTICE OF VOLUNTARY DISMISSAL
                      WITHOUT PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE,                  Plaintiff hereby      voluntarily   dism isses John   Doe

("Defendant") from this action w ithout prejudice.          John Doe was assigned the IP address

68. 129.5.1 9 1. Pursuant to Fed.R.Civ.P. 41(a)(l)(A)(i) Defendant John Doe has neither answered

Plaintiffs Complaint nor filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: October 28, 2019                        Respectfully submitted,


                                               By:        Isl Jacquelin e M. James
                                                          Jacqueline M. James, Esq. (# 1845)
                                                          The James Law Firm, PLLC
                                                          445 Hamilton Avenue, Suite 1102
                                                          White Plains, New York 10601
                                                          T: 914-358-6423
                                                          F: 914-358-6424
            The application is                            E-mai l: jjames@jacquelinejameslaw.com
            SO ORD                                        At       s.for Plaintiff
                               s/WFK
             illiam F. ~9,tz II .S.D).                f
            Dated: ol;ff-)>1 .,,,,.- ;%..;,; ,1-0 (
                   Brooklyn, New York
